                                          Case 3:20-cv-04619-MMC Document 35 Filed 10/26/20 Page 1 of 9




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      AMERICAN SMALL BUSINESS                        Case No. 20-cv-04619-MMC
                                         LEAGUE,
                                  8
                                                         Plaintiff,                     ORDER GRANTING DEFENDANT'S
                                  9                                                     MOTION TO STAY; DEFERRING
                                                   v.                                   RULING ON PLAINTIFF'S MOTION
                                  10                                                    FOR SUMMARY JUDGMENT
                                         U.S. SMALL BUSINESS
                                  11     ADMINISTRATION,
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13
                                              Before the Court are: (1) plaintiff American Small Business League’s (“ASBL”)
                                  14
                                       Motion for Summary Judgment, filed September 4, 2020, and (2) defendant U.S. Small
                                  15
                                       Business Administration’s (“SBA”) Motion to Stay, filed September 18, 2020. The SBA
                                  16
                                       has filed opposition to ASBL’s Motion for Summary Judgment, to which ASBL has
                                  17
                                       replied; ASBL has filed opposition to the SBA’s Motion to Stay, to which the SBA has
                                  18
                                       replied. Having read and considered the papers filed in support of and in opposition to
                                  19
                                       the motions, the Court rules as follows.1
                                  20
                                                                              BACKGROUND
                                  21
                                              On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security Act
                                  22
                                       (“CARES Act”) was enacted in response to the COVID-19 pandemic, see CARES Act,
                                  23
                                       Pub. L. 116-136, 134 Stat. 281 (2020), which Act, by amending Section 7(a) of the Small
                                  24
                                       Business Act, 15 U.S.C. § 636(a), established the Paycheck Protection Program (“PPP”),
                                  25
                                       see id. § 1102(a). Under the PPP, the SBA is authorized to provide small businesses
                                  26
                                  27
                                              1
                                  28              By order filed October 19, 2020, the Court took the matters under submission.
                                          Case 3:20-cv-04619-MMC Document 35 Filed 10/26/20 Page 2 of 9




                                  1    with loans where the applicant certifies, inter alia, “the uncertainty of current economic

                                  2    conditions makes necessary the loan request to support . . . ongoing operations.” See id.

                                  3    § 1102(a)(2)(G)(i)(I). PPP loans can be used to cover a number of business expenses,

                                  4    including “payroll costs,” “costs related to the continuation of group health care benefits

                                  5    during periods of paid sick, medical, or family leave, and insurance premiums,” “rent,”

                                  6    and “utilities.” See id. § 1102(a)(2)(F)(i). On April 24, 2020, Congress passed, and the

                                  7    President signed, legislation by which the initial allocation for PPP loans was raised to

                                  8    $659 billion. See Act of April 24, 2020, Pub. L. 116-139, 134 Stat. 620 (2020). As of

                                  9    August 8, 2020, the SBA has approved over 5 million PPP loans, totaling over $525

                                  10   billion. See Paycheck Protection Program, SBA, https://www.sba.gov/funding-

                                  11   programs/loans/coronavirus-relief-options/paycheck-protection-program#section-header-

                                  12   11 (last visited Oct. 22, 2020).
Northern District of California
 United States District Court




                                  13          In the instant action, ASBL alleges that, on April 9, 2020, it made a Freedom of

                                  14   Information Act (“FOIA”) request to the SBA, which request ASBL amended on April 16,

                                  15   2020, to seek “[d]ata showing how the appropriated funds from the CARES Act were

                                  16   distributed through [the] PPP program.” (See Compl. ¶ 18.) According to ASBL, “[t]o

                                  17   date, the SBA has not produced any records to ASBL in response to ASBL’s FOIA

                                  18   request,” aside from providing hyperlinks to the following: (1) “a public summary

                                  19   document which stated, in very broad terms, the total approved PPP loans and amounts

                                  20   distributed nationally, by state, and by industry,” and (2) “information the SBA made

                                  21   public on July 6, 2020,” which information, ASBL alleges, consists of the following:

                                  22          For all PPP loans of $150,000 or more, the SBA released business names,
                                              addresses, NAICS codes, zip codes, business type, demographic data,
                                  23          non-profit information, name of lender, jobs supported, and loan amount
                                              ranges, stating whether each loan was for $150,000-$350,000, $350,000-
                                  24          $1 million, $1-2 million, $2-5 million, or $5-10 million. For all PPP loans of
                                              less than $150,000, the SBA released this same limited information except
                                  25          — critically — borrower names and addresses.
                                  26   (See id. ¶¶ 16, 19, 22 (internal quotation and citation omitted).) ASBL further alleges the

                                  27   SBA “has not fully informed ASBL of the extent to which it has records that are

                                  28   responsive to ASBL’s FOIA request,” nor has it stated “whether and the extent to which it
                                                                                     2
                                            Case 3:20-cv-04619-MMC Document 35 Filed 10/26/20 Page 3 of 9




                                  1    intends to disclose records and information in response to ASBL’s FOIA request” and

                                  2    “whether or the extent to which it intends to withhold records or information based on

                                  3    FOIA exemptions, or, if so, what exemptions it believes might apply.” (See id. ¶¶ 23-25.)2

                                  4            Based on the above allegations, ASBL, on July 10, 2020, filed the instant action

                                  5    pursuant to FOIA, seeking an injunction directing the SBA to fully respond to ASBL’s

                                  6    FOIA request.

                                  7            On September 4, 2020, ASBL moved for summary judgment, seeking “immediate

                                  8    disclosure” of “the same information about each and every loan approved by the SBA as

                                  9    part of the $650 billion Paycheck Protection Program . . . that the SBA publishes on its

                                  10   website about other loans made pursuant [to] 15 U.S.C. section 636(a),” including all

                                  11   borrower names, loan amounts, and the extent, if any, to which each borrower’s PPP

                                  12   loan was forgiven. (See Mot. for Summ. J. at 1:19-26, 2:24-26.)
Northern District of California
 United States District Court




                                  13           On September 18, 2020, the SBA filed opposition to ASBL’s motion and moved to

                                  14   stay the instant action pending resolution of two earlier-filed FOIA cases, WP Co. LLP v.

                                  15   U.S. Small Business Administration, No. 20-cv-01240-JEB (D.D.C. May 12, 2020)

                                  16   (“Washington Post”) and Center for Public Integrity v. U.S. Small Business

                                  17   Administration, No. 20-cv-01614-JEB (D.D.C. June 19, 2020). (See Opp. to Mot. for

                                  18   Summ. J. at 1:1-23; Mot. to Stay at 1:1-23.) The Court first addresses the Motion to Stay.

                                  19                                           DISCUSSION

                                  20   A.      Motion to Stay

                                  21           In Washington Post and Center for Public Integrity, the plaintiffs therein seek the

                                  22   same PPP loan information as ASBL seeks in the above-titled action. Both Washington

                                  23   Post and Center for Public Integrity are currently proceeding before Judge James E.

                                  24   Boasberg of the District Court for the District of Columbia, and briefing on the parties’

                                  25   cross-motions for summary judgment was completed on September 29, 2020. See Min.

                                  26
                                  27           2
                                              On October 16, 2020, the Court ordered the SBA to file, by October 30, 2020, a
                                  28   response to ASBL’s FOIA request to the extent ASBL seeks PPP loan information.

                                                                                     3
                                          Case 3:20-cv-04619-MMC Document 35 Filed 10/26/20 Page 4 of 9




                                  1    Order, Washington Post, No. 20-cv-01240-JEB (D.D.C. July 21, 2020); Min. Order,

                                  2    Center for Public Integrity, No. 20-cv-01614-JEB (D.D.C. Aug. 11, 2020).

                                  3           1.     Legal Standard
                                  4           “[T]he power to stay proceedings is incidental to the power inherent in every court

                                  5    to control the disposition of the causes on its docket with economy of time and effort for

                                  6    itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). A

                                  7    court may “find it is efficient for its own docket and the fairest course for the parties to

                                  8    enter a stay of an action before it, pending resolution of independent proceedings which

                                  9    bear upon the case,” even if the “issues in such proceedings” are not “necessarily

                                  10   controlling of the action before the court.” See Leyva v. Certified Grocers of Cal., Ltd.,

                                  11   593 F.2d 857, 863-64 (9th Cir. 1979).

                                  12          The proponent of a stay bears the burden of showing such relief is warranted.
Northern District of California
 United States District Court




                                  13   See Clinton v. Jones, 520 U.S. 681, 708 (1997). In deciding whether to stay proceedings

                                  14   pending resolution of another action, a district court must weigh “the competing interests

                                  15   which will be affected by the granting or refusal to grant a stay,” including (1) “the

                                  16   possible damage which may result from the granting of a stay,” (2) “the hardship or

                                  17   inequity which a party may suffer in being required to go forward,” and (3) “the orderly

                                  18   course of justice measured in terms of the simplifying or complicating of issues, proof,

                                  19   and questions of law which could be expected to result from a stay.” See Lockyer v.

                                  20   Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (quoting CMAX, Inc. v. Hall, 300 F.2d

                                  21   265, 268 (9th Cir. 1962)).

                                  22          2.     Discussion
                                  23          The Court considers each of the above-listed factors, in turn.

                                  24                 a.      Damage Resulting from Granting of Stay
                                  25          The Court first considers the “possible damage which may result from the granting

                                  26   of a stay.” See Lockyer, 398 F.3d at 1110 (internal quotation and citation omitted).

                                  27          Here, ASBL argues, a stay “would delay a decision on ASBL’s motion until after

                                  28   Congress decides whether (and if so how) to spend hundreds of billions more taxpayer
                                                                                      4
                                          Case 3:20-cv-04619-MMC Document 35 Filed 10/26/20 Page 5 of 9




                                  1    dollars on additional COVID-19 relief efforts, and until after the November election,”

                                  2    whereas, ASBL asserts, “ASBL and the public need complete information about how PPP

                                  3    dollars were spent now . . . so that they can engage with their representatives about

                                  4    future relief efforts in a fully informed manner.” (See Opp. to Mot. to Stay at 4:5-11

                                  5    (emphasis omitted).)

                                  6           In so arguing, ASBL assumes this Court, unlike the District Court for the District of

                                  7    Columbia, will be able to issue a decision within the time frame it proposes. As a

                                  8    practical matter, however, a relatively quick decision in the above-titled case is unlikely.

                                  9    Although, as ASBL points out, the SBA has opposed ASBL’s motion solely on procedural

                                  10   grounds,3 the SBA, in the two District of Columbia cases, has made clear it is withholding

                                  11   the requested information pursuant to FOIA Exemptions 4 and 6, i.e., “confidential

                                  12   commercial information” and “information the disclosure of which would constitute a
Northern District of California
 United States District Court




                                  13   clearly unwarranted invasion of personal privacy,” and ASBL has included, as an exhibit

                                  14   to its motion, the SBA’s argument in support of such position. (See Declaration of Karl

                                  15   Olson (“Olson Decl.”), Ex. P (SBA’s Motion for Summary Judgment in Washington Post)

                                  16   at 1.)4 In addition, to the extent ASBL, while acknowledging the “issues” presented in the

                                  17   instant action and Washington Post “overlap,” asserts the “legal arguments” presented in

                                  18   the two cases are “different” (see Opp. to Mot. to Stay at 6 n.6), the one argument

                                  19

                                  20
                                              3
                                                In its opposition to ASBL’s motion, the SBA argued only that the Court should
                                       stay the instant case pending a decision in the two District of Columbia cases, or, in the
                                  21   alternative, deny ASBL’s motion “as premature.” (See Opp. to Mot. for Summ. J. at 1:10-
                                       16.)
                                  22          4
                                                 The Court hereby GRANTS ASBL’s unopposed Request for Judicial Notice,
                                  23   wherein ASBL seeks judicial notice of the following documents: (1) spreadsheets
                                       available on the SBA’s website, (2) the PPP “Borrower Application Form,” (3) news
                                  24   articles, (4) government publications and records, and (5) the SBA’s motion for summary
                                       judgment and supporting declaration in Washington Post. See Fed. R. Evid. 201(b)
                                  25   (providing court may judicially notice facts that “can be accurately and readily determined
                                       from sources whose accuracy cannot reasonably be questioned”); Von Saher v. Norton
                                  26   Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010) (“Courts may take
                                       judicial notice of publications introduced to indicate what was in the public realm at the
                                  27   time, not whether the contents of those articles were in fact true.” (internal quotation and
                                       citation omitted)); Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th
                                  28   Cir. 2006) (taking judicial notice of documents filed in other cases).

                                                                                     5
                                          Case 3:20-cv-04619-MMC Document 35 Filed 10/26/20 Page 6 of 9




                                  1    identified by ASBL as not being raised in Washington Post has been raised in Center for

                                  2    Public Integrity (see Reply in Supp. of Mot. to Stay at 3:2-6 (citing plaintiff’s cross-motion

                                  3    for summary judgment in Center for Public Integrity)). Under such circumstances, a

                                  4    decision on ASBL’s motion in this case would require the Court to review a patchwork of

                                  5    briefing submitted in three separate cases.

                                  6           Further, there is no indication that the District Court for the District of Columbia will

                                  7    not act expeditiously to resolve the motions before it. The complaint in Washington Post

                                  8    was filed May 12, 2020, two months before the filing of the complaint in the instant action,

                                  9    and the complaint in Center for Public Integrity was filed June 19, 2020, three weeks

                                  10   before the filing of the complaint in the instant action. Additionally, the motions before the

                                  11   District Court for the District of Columbia are, as noted, fully briefed.5

                                  12          In any event, even if the Court were to decide ASBL’s motion in its favor within the
Northern District of California
 United States District Court




                                  13   proposed time frame, one cannot predict how the disclosure of the requested PPP loan

                                  14   information would impact the upcoming election and Congress’ decision with respect to

                                  15   funding the PPP.

                                  16          In sum, the Court finds the harm asserted by ASBL is too speculative to weigh

                                  17   against the granting of a stay.

                                  18                 b.      Hardship or Inequity Party May Suffer Absent Stay
                                  19          The Court next considers the second of the above-referenced factors, “the

                                  20   hardship or inequity which a party may suffer in being required to go forward.” See

                                  21   Lockyer, 398 F.3d at 1110 (internal quotation and citation omitted).

                                  22          In that regard, ASBL contends, “proceeding with this case would cause [the SBA]

                                  23   no hardship at all, since briefing on summary judgment here is now complete.” (See

                                  24   Opp. to Mot. to Stay at 5:11-14.) In response, the SBA states it “does not suggest that it

                                  25

                                  26          5
                                                ASBL points out that the briefing on its motion was completed four days before
                                  27   the briefing in the District of Columbia cases. That four day difference, however, is
                                       unlikely to have any effect, let alone a significant one, on the timing of a decision in either
                                  28   of the two districts.

                                                                                      6
                                          Case 3:20-cv-04619-MMC Document 35 Filed 10/26/20 Page 7 of 9




                                  1    would suffer any hardship or inequity . . . beyond the risk of being bound by inconsistent

                                  2    rulings.” (See Reply in Supp. of Mot. to Stay at 4:23-5:2 (internal quotation and citation

                                  3    omitted).) The SBA’s concern is, however, more appropriately addressed in connection

                                  4    with the third factor.

                                  5           Accordingly, the Court finds the SBA has not demonstrated a harm sufficient to

                                  6    weigh in favor of the granting of a stay.

                                  7                   c.        Orderly Course of Justice
                                  8           Lastly, the Court considers “the orderly course of justice measured in terms of the

                                  9    simplifying or complicating of issues, proof, and questions of law which could be

                                  10   expected to result from a stay.” See Lockyer, 398 F.3d at 1110 (internal quotation and

                                  11   citation omitted).

                                  12          In that regard, the SBA states the District Court for the District of Columbia
Northern District of California
 United States District Court




                                  13   “handles more FOIA cases than any other jurisdiction,” and argues this Court “would

                                  14   benefit from that court’s analysis and conclusions as to whether the very information at

                                  15   issue here is exempt from disclosure under FOIA.” (See Mot. to Stay at 8:11-13, 8:18-

                                  16   21.) As noted, the SBA also argues a stay “would reduce the risk of conflicting judicial

                                  17   decisions.” (See id. at 9:6-9.) In response, ASBL states this Court is “perfectly capable

                                  18   of deciding FOIA cases in general and this case in particular, and the absence of

                                  19   argument or evidence in opposition to [ASBL’s] motion for summary judgment makes the

                                  20   Court’s job easier.” (See Opp. to Mot. to Stay at 6:10-13.)

                                  21          Although the Court does not quarrel with the initial half of ASBL’s argument, it

                                  22   does, however, for the many reasons set forth in its discussion of the first factor, disagree

                                  23   with the latter half. As set forth in greater detail above, the Court, in this instance, would

                                  24   need to consider not only ASBL’s arguments but also the briefing submitted in two other

                                  25   cases, and, particularly given the implication of third-party privacy interests, any such

                                  26   decision cannot be made solely on the basis of ASBL’s arguments.

                                  27          By contrast, the District Court for the District of Columbia has all of the briefing it

                                  28   needs in one place, and awaiting a ruling in the District of Columbia cases may well avoid
                                                                                      7
                                            Case 3:20-cv-04619-MMC Document 35 Filed 10/26/20 Page 8 of 9




                                  1    the issuance of conflicting decisions. In particular, depending on how the District Court

                                  2    for the District of Columbia resolves the motions before it, either the requested PPP

                                  3    information will be disclosed, thereby potentially mooting ASBL’s motion, or this Court will

                                  4    separately address the merits of ASBL’s motion with the benefit of another district court’s

                                  5    reasoning. See, e.g., First Amendment Coal. v. U.S. Dep’t of Justice, No. 12-cv-1013-

                                  6    CW, 2012 WL 3027460, at *4 (N.D. Cal. July 24, 2012) (staying, “in the interest of judicial

                                  7    economy,” ruling on cross-motions for summary judgment in FOIA case pending decision

                                  8    in earlier-filed FOIA cases involving same requested information); see also Min. Order,

                                  9    Evans v. CIA, No. 11-cv-2544 (D. Colo. Nov. 30, 2011) (granting stay in FOIA case

                                  10   pending final judgment in earlier-filed FOIA case involving same requested information).

                                  11           Accordingly, the Court finds the third factor weighs in favor of the granting of a

                                  12   stay.
Northern District of California
 United States District Court




                                  13                  d.     Conclusion: Motion to Stay
                                  14           Based on all of the above, the Court, while mindful of the concerns raised by

                                  15   ASBL, will grant the relief requested. As previously ordered, however, the SBA must

                                  16   provide, no later than October 30, 2020, a response to ASBL’s FOIA request for PPP

                                  17   loan information. Further, as set forth below, the Court will direct the SBA to provide a

                                  18   response to the remainder of ASBL’s FOIA request.

                                  19   B.      Motion for Summary Judgment

                                  20           By its Motion for Summary Judgment, ASBL seeks, as noted, disclosure of “the

                                  21   same information about each and every PPP loan . . . that the SBA publishes on its

                                  22   website about other loans made pursuant [to] 15 U.S.C. section 636(a).” (See Mot. for

                                  23   Summ. J. at 1:19-26.)

                                  24           In light of the foregoing, the Court will defer ruling on ASBL’s motion for summary

                                  25   judgment pending a decision in the two District of Columbia cases.

                                  26                                           CONCLUSION

                                  27           For the reasons stated above:

                                  28           1.     The SBA’s Motion to Stay is hereby GRANTED, and, to the extent ASBL’s
                                                                                      8
                                          Case 3:20-cv-04619-MMC Document 35 Filed 10/26/20 Page 9 of 9




                                  1    FOIA request seeks PPP loan information, the above-titled action is hereby STAYED

                                  2    pending a decision in Washington Post and Center for Public Integrity.

                                  3          2.     The parties are hereby DIRECTED to submit, no later than 14 days after

                                  4    such decision, a Joint Status Report apprising the Court of the effect thereof on the

                                  5    instant action and proposing a schedule for proceeding in the instant action.

                                  6          3.     The SBA is hereby DIRECTED to provide, by November 20, 2020, a

                                  7    response to the remainder of ASBL’s FOIA request.

                                  8          4.     The Court hereby DEFERS ruling on ASBL’s Motion for Summary

                                  9    Judgment pending a decision in Washington Post and Center for Public Integrity.

                                  10

                                  11         IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: October 26, 2020
                                                                                              MAXINE M. CHESNEY
                                  14                                                          United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    9
